                                Letters of Support

               Name                                  Exhibit Page
         Matthew Hasson                                   2
          Killian Hasson                                  5
           Maura Harper                                   7
          Jeffrey Cavallo                                 8
          Jerome Brown                                   10
          James Fagnant                                  12
         David Donahue                                   13
         Drew Buechley                                   14
     Father Charles Canterna                             16
        Dr. Patrick Walsh                                18
          Laura Johnston                                 19
Shannon Marie Hasson (with photos)                       21
    Craig and Maureen Hasson                             24
         Daniel Coleman                                  27
      Granville Coleman, Jr.                             28
          Monica Flores                                  29
           Jean Coleman                                  30
       Emily Warmingham                                  31
         Ashley Cannon                                   32
            Marc Triglia                                 34
            Janet Triglia                                35
           Lucas Triglia                                 36
         Victoria Triglia                                37
            Ryan Smith                                   38
        Spencer Steckman                                 39
            Kelly Elgas                                  42




                                                                    1
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770

Honorable Judge Hazel,

I am Christopher P. Hasson’s younger brother and am writing you in an effort to share my
perspective on him and hopefully shed light on who he is and what he means to me. I never
thought I’d ever have to sit down and draft a letter to a judge on behalf of someone, let alone
my brother. This letter might turn into a rambling mess of emotions but that’s only because of
the love and respect I have for Chris and the hurt I feel for what has transpired. My sincere
apologies if this is all over the place.

We grew up in what I can only describe as an extremely “normal” family. Like most siblings,
Chris and I had quite different interests growing up. We fought like brothers do - A lot. But no
one had my back like my brother did. He stood up for me and loved me like only a big brother
could. I was into sports and he was into books and music. Our parents were extremely normal
people working extremely normal jobs. We had a very good childhood with incredibly loving
parents. Our parents are extremely kind people who didn’t have any ‘fringe’ views on life and
taught us to treat others as we wanted to be treated. It was a simple life. We were fortunate
not to want for anything and to have a stable and loving home. Our parents are still they most
incredible and supportive people on earth.

To say I was shaken with the charges against my brother is an understatement I can’t truly put
into words. The Christopher I know is, without question, the most intelligent person I’ve ever
known. Chris has always been an avid reader. Growing up, our parents had a shelf of
encyclopedias and Chris was always reading them. To this day, he reads everything he can get
his hands on. Throughout our lives, Chris would get fixated on various topics or ideas and
would consume everything he could on the topic. Over the Christmas holiday in 2018, he was
sharing his latest passion of piston-engine aircraft. He was reading books and watching videos
of how they were built and how different manufacturers designed various engines and the
“why” behind them. He was also fascinated by “smart cars” and the technology behind them.
He wanted to know how they worked and was reading everything he could on what was next
and where that technology was going. He was encouraging his son to explore that industry as a
possible future profession. That’s who Chris is, and who he’s always been.

Chris knew from a very early age that he wanted to join the military. I honestly don’t
remember a time that he didn’t know exactly what his plan for life was, even when were 10-12-
year old’s. He knew his plan, and as soon as he was able, he joined the military and excelled
from day one. I’ll never forget his drill instructor talking to my family about Chris at his
graduation from Marine Corps boot camp. He was a very tall and powerful African American



                                                                                                   2
man and I was quite intimidated by his presence. Here was this incredible “US Marine”
standing (no, towering) over me telling us how proud he was of my brother and how impressed
he was with his success during basic training. I can still see this man’s face when I recall this
story… but more than that, I can still feel the pride I had in my big brother on becoming a US
Marine. He achieved his dream. As his career unfolded I watched and listened to Chris develop
into someone I wanted to emulate. He was proud, confident, successful, and doing something
that truly mattered. I joined the US Air Force to be like my brother. He was my biggest
supporter and gave me advice on what to do, how to excel, what NOT to do, and encouraged
me in every way imaginable.

As I’m sure you’ve been made aware, Chris was named Volunteer of the Year when he served in
Petaluma, CA for his work with homeless veterans. He also spent a great deal of time reading
to inner-city children there in the Washington DC area. That’s the man he is. He truly enjoyed
helping others. And while I am very proud of my military record, my success pales in
comparison to my brother’s military career. I know very well what it takes to rise through the
ranks from enlisted to a commissioned officer as I was able to make that advancement in my
own career. But it is critical to understand how incredibly difficult that is to do without a
bachelor’s degree. My brother was enlisted for most of his career but was so good at his job
that he earned a post as a warrant officer. After serving successfully and rising through the
warrant officer ranks, he earned a commission… again, without a bachelor’s degree. He is the
only person I have known to be able to do that. That kind of success and achievement is not
just “given out” … that is earned through superior service, dedication, commitment, and an
impeccable record. In the military service we are always focused on promoting the “whole-
person” concept. While I did not serve in the Coast Guard, I am confident they share the same
expectations of their service members to be, not only excellent at their particular job, but to be
excellent people as well. I am to this day baffled by his extraordinary service record. As a
commissioned officer in the Air Force, I had the “authority” to recommend individuals for a
commission should their service record warrant the recommendation. I recommended three
people for such an appointment and all three were denied at the higher-level commands. Not
because they didn’t deserve it, but because the standards were so high and selection was so
competitive they simply did not get selected. The fact that my brother earned both a warrant
officer appointment and then later a commission, should not be lost on the court.

In 2012, I went through a very difficult divorce. My kids moved out of state and I was devasted.
To say it was an especially hard time for me is an understatement. I was leaving in Washington
DC at the time and Chris was living in North Carolina. He knew I was having a very difficult time
and, without being asked, showed up at my house every weekend for nearly 6 months to just
spend time with me and simply be there. At the risk of being overly dramatic, Chris saved my
life. I had slipped into an extremely deep depression and had started drinking far more than I
should. Chris’ love and support are the reason I was able to get back on my feet. His
compassion and selflessness didn’t stop at me. He treats every person he encounters the same
way. He is kind, engaging, and respectful. My brother will do anything for anyone. If he sees
someone in need he’ll be the first to offer a hand.




                                                                                                 3
The fact that he was struggling with a drug problem causes me great personal frustration. He
has never been the type of person to ask for help or even admit he has a problem or can’t solve
a problem. But he knew when I was in a dark place, and the fact that I didn’t notice he was
struggling is personally devastating. Could I have helped? Could I have talked him through
whatever was going on? I will always struggle with those questions. My brother is a good
person. My brother made mistakes and is taking accountability for his mistakes.

While the media has taken what he wrote on his work computer and demonized him for his
thoughts, we live in a country where thoughts can’t be criminalized. They don’t know my
brother. As disturbing as those writings appear to have been, those are NOT Christopher. As
someone who spent a significant amount of time talking to him during my own personal
troubles, I know this man’s heart. It’s very clear to me that whatever he was dealing with in his
life, whatever mental battles he was fighting, were exacerbated by his drug use. He is a very
gentle man. In fact, it became a running joke between he and I because in our “older” age, I
was more aggressive and confrontational than he was. I don’t know the facts about the
amount drugs he was using, but if the media reports are even somewhat accurate, it was
extreme. I’m sure you see quite a bit of opioid users and have far more experience and
understanding of their impact on the minds of the users, but I can’t imagine what that amount
of drugs for that amount of time does to a person’s thinking.

As you consider his sentence, I can only ask that you consider the words of those of us that
know his true heart. I don’t know how this process works and I don’t know the extent of the
variables you must consider in making such an important decision. My brother screwed up, I
can’t say anything else. Whatever caused him to turn to drugs needs to be addressed and I
desperately hope he gets the help he needs to work through whatever it is he was battling.

Thank you for taking the time to read my letter. I am available to talk at any time should you
have questions or want to clarify anything in this letter.

Sincerely and Respectfully,


Matthew Hasson




                                                                                                 4
The Honorable George J. Hazel

United States District Judge

c/o Liz Oyer Assistant Federal Public Defender

6411 Ivy Lane, Suite 710 Greenbelt, MD 20770



Dear Judge Hazel,

         My name is Killian Paul Hasson, I am Christopher Hasson’s oldest child. My father is more than
just a dad to me, he is a best friend, and a role model who has not only taught me basic life skills but has
taught me things such as compassion and empathy. I served 4 years in the United States Marine Corps
and am currently going to school in order to obtain a higher level of education in computer science,
something my dad had always wanted for me. Truthfully, if there is anyone that understands my father,
I would have to say it would be me.

         My father has been a solid platform for my entire family for the 25 years I have been on this
earth, he has been the provider for the family, the level head that would help us deal with our problems
rationally, and the goofball that helped us feel better regardless of what was going on. When I first saw
the articles depicting my father as an evil man with hate in his heart it hurt, that isn’t the man he is.
When we moved to California, he would spend countless hours helping rebuild neighborhoods in
Petaluma and delivering food from the coast guard base to a half way home in town. Prior to California
we had lived in Florida and of course got to experience the wonderful hurricane season. Shortly after
one hurricane had passed our house caught fire and my father made sure each of us made it out safely, I
will never forget my sister crying that her fish was going to die and my dad being the person he is
grabbed a towel and ran back in to retrieve the fish. I think back to this often and how dumb it was,
albeit funny, that he was literally putting his life in danger for a fish. This wasn’t strange for him though;
he had always valued all life equally he would pay thousands and thousands of dollars for our pet’s
surgeries where many of my friend’s parents would sooner have them put down. To this day I attempt
to be as compassionate and empathetic as humanely possible for all living things because of his
guidance.

          Looking back my dad had too much on his plate, he was working a job he didn’t enjoy, and was
just trying to make it to a better retirement plan for my mother. This constantly weighed on him, he had
begged me to not join the military and told me to instead go to school, to chase what I was passionate
about and pursue a career I would enjoy. My time in the military was good but I can see exactly how he
fell into addiction; it plagues the service as many turn to alcohol or drugs and with mental health help
being seen as “weak” many do try to self-medicate and repress these feelings in order to get the job
done as my father had. My father had put up with over 20 years of service in multiple branches and duty
stations for my family, he had never taken his own life into consideration he only did what was best for
my family and I. He never once talked about his work life with us and I blame myself for not asking
more, he was keeping so much bottled up all to make sure we wouldn’t have to be affected by this so
we could live normal lives. This incident has given me the courage to overcome the stigma of getting
help with mental health something that I am extremely grateful for, and I know my father would be
proud of.



                                                                                                             5
        My father had agreed to take this plea deal because he knows he messed up, I honestly believe
he didn’t do any of this to hurt or scare anyone he was simply a man dealing with a lot of mental
problems and attempting to self-medicate so he wouldn’t have to put it on anyone else. This sort of
behavior is something common in a culture rampant with toxic masculinity, he felt as a man he needed
to not show these emotions and instead simply bottle them up same as myself and many other men.
This case has shown him and many of those close to him why this is so terrible, he has already spoken to
my mother about wanting to get counseling and even attend therapy or counseling as a whole family to
overcome these issues. Truthfully this case has affected us all in a negative way, but it has also put so
much into perspective and brought us closer as a family. I know my father looks forward to nothing
more than getting to meet his grandson and spend time with him not through bars or solid glass but on
a camping trip.

        Lastly, I just want to thank you Judge Hazel for taking the time to read this and for all the work
you do. I personally have been raised with the privilege of not having really any encounters with law
enforcement or the judicial system but I better understand how these things play out and the
importance of all involved after this. This letter has been hard to write, because I know the man I am
writing about better than most I am his camping buddy, fishing buddy, and overall best friend and I just
want him back.



Respectfully,

Killian P. Hasson




                                                                                                             6
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer Assistant Federal Public Defender
6411 Ivy Lane, Suite 710 Greenbelt, MD 20770


RE: Christopher Hasson

Dear Judge Hazel:

I am writing this letter on behalf of Christopher Hasson

For the entirety of my life, my father has been my absolute hero. Without a doubt, he has been the most
stable, supportive, caring, selfless individual in my life. My father was the one who taught me everything
I know: from riding a bike, swimming, academics, to cooking and hiking. My father was the parent who
attended my school field trips and pushed the family to attend church on Saturday evenings. He would
take my brother and I to the galley on the Coast Guard base that we lived on in Petaluma, California to
collect the extra food to bring to the homeless shelters out in town. On several occasions, my father
brought my brother and I to help with “Rebuilding Petaluma” projects where we spent all day restoring
the landscape around the community. My father has always been a kind and helpful individual to any
person he met and always gave me an outstanding person to look up to. He has always been fully
welcoming to anyone who has come to our home, no matter their background. My father was
supportive in both my brother and I’s decision to enlist in the military ourselves and serve this country.
This year I became a mother myself, and I am confident the devotion and unconditional love I have for
my son is a quality that has always been instilled and shown to me by my father.

I am aware of the charges he has pled guilty to, and understand that he is taking full responsibility for
those charges. My father is an honest person and it is important he takes that responsibility, which I
know he is. He prays on it a lot. I know my father has overcome his own struggles in life, and with that
he has never put his problems or obstacles on anyone else. When he would come home from work the
very first thing he would ask is how our day was, and never about how hard his days were: which I knew
they were. My father has always been an outstanding citizen and member of his community, no matter
what state or town we lived in. The selflessness and caring qualities of my father will never change. To
the core of him, my father is a genuinely great man, father, worker, friend, service member, husband,
brother, uncle, nephew, cousin, and now grandfather. Since his arrest, my father has become even more
humble. I have been able to visit him with my son and he was so focused on how we were and getting to
meet his grandson for the first time. I know he loves him just as much as I do. He has a much more
positive outlook on everything and never judges anyone, no matter the circumstance. He is very
devoted to God and to repenting, which I admire with my entire being. The strength and love he still has
is so apparent, and stronger than ever, and I can only hope to be half as good of a person as he has been
and always will be.

My regards,

Maura Harper




                                                                                                         7
8
9
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770



Dear Judge Hazel:
My name is Jerome Brown Jr. I am a Lieutenant Commander in the United States Coast Guard. I
am stationed at the Shore Infrastructure Logistics Center (SILC) in Norfolk VA. Before arriving
to the SILC I was a graduate student at the University of Houston completing my MBA in
finance. I currently hold the position of Comptroller Branch Chief where I oversee all aspects of
financial management for 18 bases and 6 Civil Engineering Units. The budget for these units
usually totals upwards of $500 million. I have a small staff comprised of one warrant officer, five
enlisted personnel, and four civilians. I enlisted in the Coast Guard in May of 1999 and worked
my way up to E-6 before I was accepted to Officer Candidate School in 2008. I have proficiency
as an electronic technician, a maritime safety and security officer, and now a financial manager. I
first met Christopher Hasson at the Electronic Support Detachment in Cape May, NJ in 2000
after completing Electronic Technician “A” School (enlisted member training for their assigned
specialty). I was an E-3 and Chris was an E-5.
 In early 2000 I was a very young boy trying to find my way. I was barely 20 years old with a
full family; a wife and three small children. The military was simply a way for me to feed and
house my family at the time and I had held no significant jobs before entering which meant I had
no real skills. Although I had just completed “A” school, I had no experience applying those
skills in the real world. Chris IMMEDIATELY helped me fill that knowledge gap. Chris took me
in like I was a little cousin. We spent many days together and even some nights. He taught me
everything that I know about being an electronic technician. He was my first mentor, providing
me with invaluable advice and guidance when no other superior would. The first time I applied
for Officer Candidate School I was denied and Chris told me to keep applying and stay positive.
There were several times I was defeated by a complicated electronic problem in the early
morning hours during a duty call. I called on Chris and he would leave the comforts of his home
to meet me on the dock and help fix the issue. He was never angry or disappointed. Chris was a
very loving and dedicated man. There were many times that I would go to his home for lunch.
He taught me how to work out and would train me in the gym. I knew his wife and son very well
and would sometimes eat dinner at his house. I can remember one day in particular when Chris
bought a Suzuki GSX-R. I was interested in buying a motorcycle, but I didn’t know how to ride.
Chris took me on his brand-new motorcycle and taught me how to ride in his front yard in front
of his wife. He was a family man, a great friend, and a mentor. When I got married in January of
2001 Chris was one of my groomsmen. He had a great time and interacted with everyone like




                                                                                                 10
they were his family. I think it’s pretty safe to say that I felt as though I had made a lifelong
friend.
When I first heard about a Coast Guard Officer plotting a mass killing and hoarding a stockpile
of weapons in his home I was saddened and disappointed. I hold my service in the highest regard
and I sometimes think that because of our small size, we are immune to the evils of society.
When I read that Chris was that Coast Guard Officer, I was in total shock, disbelief and
confusion. These feelings have not subsided despite the passage of time. I didn’t mention that I
am an African American male but as such, I am very sensitive and in tune with the inequalities,
prejudices, and injustice that plagues so many people of color. To hear that a person that I
considered a close and dear friend, a person that was in my wedding, a person that helped mold
me into the person I am today would plan such things is unbelievable. I can’t say why or how
Chris is accused of these horrible acts but I can say that the Chris I know has NOT been a racist
for over 20 years. I can say that Chris has never been anything but honorable and respectful to all
that have had the pleasure of working with him. He has served his country with dignity and
respect and has an impeccable record so far as I have known him. I do not know what the future
holds for Chris but I do believe that he has been and will be a productive member of this society
regardless of the outcome of this trial.


                                                                                         Respectfully,
                                                          Lieutenant Commander Jerome Brown Jr.
                                                                          United States Coast Guard




                                                                                                    11
12
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770

Dear Judge Hazel:


My name is David Donahue. I am a Master Chief in the United States Coast
Guard, currently stationed in Seattle Washington. I have served in the
Coast Guard for 24 years and come from a Coast Guard family. I worked under
Chris Hasson at the Coast Guard: Command, Control, Communications,
Engineering Center (C3CEN), Portsmouth VA. I first met Chris in
approximately 2011, and worked under Chris from 2011 until he left the unit
around 2016.

During my time working for Chris I saw his dedication to the Coast Guard in
supporting the electronic systems onboard deployed assets. He was a good
supervisor, keeping a positive work environment with goal oriented tasks to
improve the group's efforts internally and to our external customers. He
worked late to better support out of timezone units and put personal effort into
developing a newsletter for customers to keep them abreast of changes, tips
and knowledge in the program.

He was quick with a thank you for our effort and open to ideas on how to
continually improve processes. He took time to help shipmates outside of
work including myself. Chris believed in bettering yourself physically and
mentally, he often gave positive support and encouragement to our external
efforts in self-improvement. He provided advice for pursuing college
education and tips to fellow workers. Chris routinely volunteer for the
Partners In Education program that the unit participated in with a local
elementary school. Something he really enjoyed doing, often having a funny
story about the kids. Chris was one of just a few individuals selected to
the Warrant Officer to Lieutenant program and left the unit for
Headquarters. Even after departing the unit Chris provided positive
encouragement to me encouraging me seek out a Command Master Chief position.

During my time with Chris I saw a positive person and someone that genuinely
cared for co-workers. I enjoyed working for him.

David Donahue




                                                                                   13
Drew A Buechley




Dear Judge Hazel,

I am writing this letter to assert my opinion of Christopher Hasson’s person and character and
felt specifically motivated to do so because of how grossly inaccurate I felt the profile was that I
read about in the news early this year.

My current occupation is as the CEO of a venture backed construction technology company in
San Francisco. Prior to this role, I worked in venture capital, investment banking, and general
management consulting. Throughout my career, and specifically in leadership roles, I enjoy
working closely with people and thrive on being able to understand and best position them for
success. My wife and daughter and I own and operate a ranch property in Sonoma County that
offers horse boarding, teaching and training, and has a medium sized vineyard. We met
Christopher, his wife Shannon-Marie, their son Killian, and daughter in 2012 when his wife started
boarding a horse at our facility. After meeting them, we would see each other when his wife
would come to ride or check in on her horse, when we would take our daughter to go visit them
on the Coast Guard base, and on numerous occasions when Christopher would jump in and help
out on one of the many projects that I was working on at the ranch. He went beyond the call in
helping out on construction of a feeding barn project and horse stall barn project and by lending
a hand in a cold late night grape harvest in where we were short-handed.

During the times that we would see each other, I had the opportunity to engage him in casual
discussions on a wide range of topics. I remember him to be a voracious reader with an interest
in a variety of areas and a person who could hold his end of the conversation on many subjects.
We found a common ground in a love for nature, animals, and the outdoors which is so easy to
enjoy and plentiful in our area of Sonoma County. We went to different churches, but talked
about religion on occasion. He was a pretty traditional Catholic and was involved in the
community and volunteered time at the St Vincent’s shelter and food bank.

What was written about Christopher Hasson in the news early this year is disturbing. Of what I
read, what was specifically strange and misplaced to me were representations that (1)
Christopher was a white nationalist, supremacist, or racist; (2) that he was a gun hoarder and had
amassed a stockpile of weapons; and (3) was preparing to commit a “mass killing.”

First, he seemed content, comfortable, and happy to be in groups of a range of diversity. In all
of his stories about his time as a Marine, in the Army, and while in the Coast Guard he worked
with people of Hispanic and African American decent and in all of our discussions and
conversations he never made any comment of a lack of regard for any race of people. I know
first-hand that the family had diversity in their relationships and that his son Killian had a close




                                                                                                  14
African American friend that would hang out at the house frequently. Unless the definition of
white nationalist has changed, Christopher Hasson is not one.

Secondly, the idea that he was a gun hoarder or was building an arsenal I feel to be grossly
misplaced. Christopher and I had talked about guns and he came over to hunt on occasion and
he did not seem to be focused on guns any more than yard tools. He had a reasonable amount
of guns at the time, 7 to 10 mixed between long guns and pistols with maybe one or two military
style guns. For a military guy, Marine, Army, and Coast Guard, I would have thought he would
have more, but he was not that in to it like many others I know. Just for context, I grew up around
guns in Oklahoma, Arkansas, and Texas and received my first 410 shotgun from my grandparents
when I was 12. All of my mother’s side of the family hunted and were proud of their guns. I
enjoy guns, like the mechanical parts, and like to shoot on our property in unincorporated
Sonoma County. Gun ownership is an active and interesting topic with myself and my French
wife’s side of the family and many of our European friends. Our relationship with guns in America
is a complicated topic and one’s position on that topic varies so widely by one’s exposure and
experiences with them. For the media and prosecution to say that he was a gun hoarder and
that the 15 to 20 guns and over 1,000 rounds of ammo described in the news, is tantamount to
a weapons stockpile is detached from reality. A study published by Harvard and Northeastern
researchers in 2015 outlines a population in our country of “gun super-owners” that own 20 to
40 guns each, with 40 not being that uncommon. Are these 9 to 10 million people being
investigated? If they are arrested, will they be described as owning stockpiles of weapons?

The notion that he was planning for a “mass killing” event is extraordinarily misaligned with the
person I got to know. Christopher is a “gentle bear” personality who would rather turn a hot
moment around or walk the other way to avoid conflict or an escalation. He is a stabilizing,
nonviolent personality. I remember poking fun at him after he went out on a hunt at our place
and did not shoot at anything because the rafter of 10 to 12 turkeys was so pretty in its natural
setting.

In summary, Christopher Hasson, like 2 million people in the United States, suffered from an
opioid addiction. Over the 2 to 3 years that he was addicted, he may have become dark or
become negatively fixated on political topics, or even pondered radical views. The last part of
this this description likely describes millions of Americans given the incredibly troubling and
divisive times of our country. What is a fact is that Christopher broke the law in several ways
including suspending his 2nd amendment rights with the illicit use of drugs. He should be
prosecuted and sentenced based upon those facts. The idea that person that I got to know is a
capable of killing a person or committing a mass killing of people could not be further from reality.
The profile describing him as a domestic terrorist is simply not the same man.


Sincerely,


Drew A. Buechley



                                                                                                   15
16
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, Md. 20770

Dear Judge Hazel:

My name is Father Charles (Chuck) Canterna, and I am the Volunteer Catholic Chaplain at the
Chesapeake Detention Facility at 401 East Madison Street in Baltimore, Maryland. I have been
a Prison Chaplain for 39 years. For 35 years I was a Prison Chaplain for the State of Maryland.
I am a Catholic Priest and work for the Archdiocese of Baltimore.

I have known Mr. Christopher Hasson since he entered the Chesapeake Detention Facility about
a year ago. Mr. Hasson requested spiritual direction and requested Confession (Sacrament of
Penance) and Communion (Sacrament of the Eucharist).

I have found Mr. Hasson to be totally open and transparent with me. There is no doubt that he
has grown in his faith and as a human being.

I believe that Mr. Hasson will continue to grow with proper support and help. He has responded
well to the two special volunteers (Religious) that I assigned to him. They have been meeting
with him each Tuesday and Wednesday of the past year.

His contrition is real! He is becoming a better husband and a father. His family needs him! I
believe that a long sentence will not serve him, his family, or society.

Sincerely, In Christ,

Father Chuck Canterna

PS. If you have any questions: Please feel free to contact me at




                                                                                                  17
18
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770

Good Day, Your Honor.

Appreciate the opportunity to write to you on behalf of Lieutenant Christopher Hasson. For the
past year, I have been meeting with Lt. Hasson every Wednesday evening at the Chesapeake
Detention Facility in Baltimore to deliver spiritual direction, as part of a prison ministry
program, through the Baltimore Basilica. Our chaplain, Fr. Charles Canterna, recommended me
as one of two mentors because of Lt. Hasson's service in the U. S. Coast Guard and my position,
at the time, as a senior instructor teaching military strategy courses to students in the USCG
and across the services.

Shortly after the Lieutenant arrived at CDF, he requested a visit with the Chaplain and later with
prison ministry staff. As mentors, our role is to discern the detainee's desire to reestablish a
relationship with God and to guide them in understanding the friction points that keep them
from finding spiritual rest. We also use scripture passages to enhance intellectual
understanding of negative triggers and to find the emotional clarity necessary for a more
balanced and healthy life.

Normally, we don't discuss the circumstances that brought detainees to CDF, unless they offer
insights. But, in this case, I had read stories about Lt. Hasson's arrest prior to our first meeting,
which were disturbing and fundamentally incongruous with the role of a Coast Guard officer.

That said, the man I encountered was not the person depicted in the media reports. Over the
past several months, I have seen Lt. Hasson embrace his situation and, through reflection, come
to terms with the self-destructive decision making that lead him to incarceration.

This is my fifth year in the ministry program, and during that time I've counselled about a dozen
detainees, a few over several years. About half really grow and find a new trajectory through
self-reflection and prayer; while a quarter never get past the hurdle of recognizing wrongdoing
or the need to reach out for help, and another quarter bridge the line, somewhere in between.
Chris Hasson is among those men of the first group.

The Lieutenant has a tough road before him, reinventing his post-service life, but I believe he
deserves the chance. I don't know why he accumulated the cache that landed him at CDF; but




                                                                                                        19
after much reflection, I don't believe he is or would be inclined to acquire weapons again or to
return to using narcotics, knowing how drug use derailed his life.

I offer this assessment after considerable reflection. Today, I work at the Washington Navy
Yard, in a building next to the site of a mass shooting. The repercussions of that incident live on.
I hope that the training we receive on recognizing threats would help deter incidents in future. I
do not see a likelihood for that type of destructive behavior with Lt. Hasson. I do see a man who
served his country and is working hard to earn another chance at living a better and more
empathetic and compassionate life. I hope Your Honor affords him that opportunity in the near
term.

Thank you for your consideration.


V/r,
Laura D. Johnston




                                                                                                       20
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer Assistant Federal Public Defender
6411 Ivy Lane, Suite 710 Greenbelt, MD 20770

RE: Christopher Hasson

Dear Judge Hazel:

My name is Shannon Hasson and I am the wife of Christopher Hasson. I have had the great
honor of being married to Christopher for the past 26 years. We met at Armistead Animal
Hospital in Hampton, Virginia where he was stationed while serving in the Marine Corps and I
was living with family. He had recently come back home from Operation Desert Storm and was
working with Security Forces. We shared a common interest and love for dogs which brought us
together and started our relationship. My husband introduced me to the breed of Staffordshire
Bull Terriers and his abundant knowledge of them. This allowed me to pursue a dream of
showing, breeding, and training many various breeds of dogs. He fully supported me while I
pursued these dreams and often times was the main caregiver of our children in instances
where I was attending an event or dog show. On top of serving his country full time, he always
was there for the children. Christopher put great emphasis on allowing the children to pursue
any sport, activity, or interest they had, no matter what. From the time our children were
young, Christopher was constantly working to improve in any area that he could and stressed
the importance of selflessness, forgiveness, and compassion. My husband also brought me to
Christ and made sure that our faith was ever present in our home and that we carried it with us
wherever we went. In spite of the many difficult military transfers we have made through the
years, our faith and love for family and community is what held us together. These are both
values that my husband has always emphasized throughout his life. Community has always
been a large part of my husband’s life, which he made sure he passed on to my son and
daughter. While we were stationed in California, Christopher would bring the children to offer
help in “Rebuilding Petaluma” where they worked with the community in improving landscapes
for the city and feeding the less fortunate by bringing food to the shelters downtown. He also
helped fix the homes of senior citizens and spent time reading to elementary school children.
My husband has always been a person to lend a hand, without question. In one instance, we
were driving on the highway in Georgia when he noticed a vehicle turned over. Immediately, he
pulled over and ran across highway traffic to render aid. Upon arriving at the scene, he and
three other civilians proceeded to push the vehicle back over. Upon doing so, the driver of the
vehicle fell limp and was deceased. Realizing there were three children in the vehicle as well,
Christopher and another civilian pulled the children out. When all the aid that could be
rendered was, we then waited with the children until emergency responders arrived and took
over. While we were waiting, the children came to the realization of the grave circumstance,
and instantly looked to Christopher and I for comfort. As the responders were taking over, that



                                                                                             21
is when my husband was able to weep for the loss of this life. He has always and will always be
a man of selflessness, honor and devotion. Despite the many hardships Christopher has faced in
his 28-year military career, there was never a day where he thought about giving up. I have
always wondered how he maintained such love and humbleness even after the many traumas
he has experienced while serving his country. He made sure to remain honorable and loyal to
his country through several branches. These values are traits that my children very quickly
picked up on, and with his help, were able to serve their country as well through the Marine
Corps and the Army. Christopher shared his advice and offered his full support as both a
military officer as well as a father, best friend and loving husband. I am honored and dedicated
to my husband Christopher Hasson, now more than ever. His care and concern for others has
always remained and continues to inspire myself, my children, and everyone meets to try and
emulate those most valuable qualities which I know will only benefit our society and family for
many generations to come.
Respectfully,
Shannon Hasson




                                                                                              22
With his parents at his First Communion   With his children, Killian and Maura




With his wife and in-laws                 With his brother and parents




                                                                                 23
24
25
26
The Honorable George J. Hazel

United States District Judge

c/0 Liz Oyer Assistant Federal Public Defender

6411 Ivy Lane, Suite 710

Greenbelt, MD 20770



RE: Christopher Hasson

Dear Judge Hazel:

I am writing you on behalf of my brother-n-law, Christopher P. Hasson and in regards to his character as
reflected to me during the twenty-five years that I have known him as well as, my desire to see his life
restored.

During the time that I have known Chris and have seen him interact with my sister, his children and our
family, I have found him to be jovial, friendly and family focused; I did not see anything in his conduct or
speech that led me to believe he had a deceitful character. One thing I don’t want to do in this letter,
nor do I believe Chris would want me to, is to paint some ideal picture of him for the sake of influence.
Chris’s life, like all of ours, has been influenced by various experiences and perceptions based upon his
surroundings; some of them, not always pleasant. When I look at the world and its reflection through
various forms of media, I find that we are all influenced in one way or another by so much of what we
see represented there; it can be a very harsh place as I’m sure you will agree. It is very easy in life to
allow ourselves to go down a path, that if we had the ability to see from a much higher perspective, we
would have chosen differently. I can think of much of my life that I would change, if I had it to do over
again, but I also realize that is exactly why Christ came into the world and I am rested in that through my
faith in him. To this end, I see in Chris, what appears to be from discussions with him and through his
writing’s since being incarcerated, a genuine repentance from the mindset that has him standing before
you now - as I consider the times, we’re in, I find this to be rare and of great value. Certainly, there are
consequences to our actions and wrongs that we need to right as we are able, but in this, I also see the
mercy of Christ in spite of our wrong behavior.

I am requesting that you please consider the sincerity that I believe Chris possesses in regards to his
wrongs and the desire he has shown to live a life worthy of the calling placed upon it by Christ. I believe
he is genuine in his desire to do so.



Sincerely, Daniel R. Coleman

January 4, 2020




                                                                                                          27
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer Assistant Federal Public Defender
6411 Ivy Lane, Suite 710 Greenbelt, MD 20770

RE: Christopher Hasson

Dear Judge Hazel:

My name is Granville Coleman Jr. I am Christopher Hasson’s father-
in-law. I’ve known Christopher since he and my daughter first met
over 26+ years ago. As I’ve known and watched throughout the
years, he has shown how much he loves and cares for her. As time
went on, they had children and I saw the love he had them also.
I’ve always admired his devotion to his faith, family and service to
his country. His care and concern for others is a quality I have
always admired. I also was impressed to see that along with
serving his country he devoted the time to get a college degree and
advancing and moving up in rank to further his career and security
for him and his family. During a military transfer he moved in with
me for approximately a year. This was a great year for both of us
to get to know each other even better. In that time, I saw nothing
but a caring and considerate friend and son-in-law, who was always
willing to help and do whatever he could. He liked to cook for me
especially his famous gumbo and he made sure everything was
taken care of and if I needed anything.

Christopher is truly a blessing to our family, our community, and
our country. His faith in Christ and love and devotion are qualities
rarely seen today and what I respect him for. He is and remains an
asset to his family and active duty military community.
Respectfully,
Granville Coleman Jr




                                                                   28
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770

Dear Judge Hazel:


My name is Monica Flores and I am Christopher Hasson’s sister in law. I have known
Christopher since he started dating my sister over 26 years ago.

Through the years I have seen how much he adores her and the love they have for each other. He
is a kind, loving and patient father who is close with his children and tries to make sure he sets a
good example as a man, father and soldier for his country.

He is an exemplary human being who has only ever tried to make a difference in the world, one
person at a time. My son is very shy but Christopher has always taken the time to joke with him
or try to include him with his cousins to bring him out of his shell, not just because he’s his uncle
but because he cares. And through Christopher’s mentoring , I can see how his patience, caring
and encouragement of his children to help others shows in the way they act with my son.

I know there are traumas that Christopher has experienced in his military career, but throughout
those he has tried to see the positive things in his life and exude positivity around others. As
human beings, we are not perfect and never will be, but it doesn’t mean we can’t try every day to
forgive ourselves of our mistakes and try to see the lessons those mistakes have taught us.

Christopher is one of the strongest people I know, whether that is from his military training or his
faith, probably both. In the end he is still a great human being.

Sincerely,
Monica Flores




                                                                                                   29
The Honorable George J. Hazel
United States District Judge
c/o Liz Oyer Assistant Federal Public Defender
6411 Ivy Lane, Suite 710 Greenbelt, MD 20770

RE: Christopher Hasson

Dear Judge Hazel:

My name is Jean Coleman. I am Christopher Hasson’s mother-in-law
and currently work as Salon manager at Chamberlain Assisted
Living in Hampton Va. I have lived with Christopher and his family
many times over 26+ years marriage to my daughter Shannon
Marie Hasson. In all the times with them, I was always treated well
by Christopher. He was and is a wonderful husband and father to
my daughter and their two children.

I have always been very impressed on his work ethics. He has done
whatever he needed to do to provide for his family. He is an
honorable man who has served his country well and I can truly say I
am proud to have him as my son-in=law. I know he is sorry for his
mistakes and is trying to move forward with his life for himself and
our family.

Respectfully,
Jean Coleman




                                                                  30
Dear Judge Hazel,



         Hello, my name is Emily Warmingham, and I am a family friend of the Hassons. I have not had
the privilege of knowing Christopher Hasson for his entire life, nor the honor of being a part of their
family tree, but he has become a vital part of my life. The Hasson family has welcomed me as a part of
their own, and I have never known love or compassion to compete.

         Over the past seven years of our friendship, I began to call Christopher Hasson Uncle Chris and
his wife, Shannon Marie Hasson, my best friend. I met the pair in California right before their son joined
the Marines, following in his father’s footsteps. I was working at the barn the Hasson’s gelding, Rowan,
was boarded at; we quickly bonded over a deep-rooted love for animals and our dedication to those
(human and animal alike) surrounding us. Once they moved to their North Carolina home, a gift from
Christopher to his wife so she could fulfill her dream of having Rowan at home, our friendship continued
to grow.

         I have been invited to their home regularly, have spent Christmas with them, and have come to
see them as my own family. My life has brought me plenty of travel, but I know, despite us never living
in the same state since California, I always have a home wherever the Hassons are. Throughout this
time, the single biggest concept Christopher has taught me is that each of us has one job in this world:
to be the best human we can. He believes we are each here to become our own best, a job which he has
done through years of protecting this country with military servitude and by instilling his faith, love, and
everlasting values into his two children. Somehow, where military life tends to break spirits, his ability to
see good in the world has prevailed, and he is rarely seen without a smile on his face or a joke on his
breath. This astounds me every day.

         I have yet to meet another man of such morals, kindness, or inconceivable ability to see the light
of the world, let alone one who can spread it to those around him. Uncle Chris’s attitude is contagious
and can turn around even the worst of days. He is, quite simply, a good man. This has upheld their
family bonds throughout trials, distance, time, and every other barrier, each of which could ruin most
other relationships. I have not known Christopher Hasson for his entire life, but I will look up to him for
the rest of mine.



Yours respectfully,

Emily Warmingham




                                                                                                           31
The Honorable George J. Hazel
United States District Judge
C/O Liz Dyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770

                         December 18, 2019

Dear Judge Hazel,

    My name is Ashley Cannon & I have known Chris Hasson & his family since approximately
July of 2010. That summer, my husband & our family transferred to Training Center Petaluma
California. The Hasson family lived across the street from us.
    At first we had very little interaction - my children were considerably younger than their teens
& I was busy running my children to doctor's appointments and putting them down for
naps. Two of my children had special needs & required frequent trips to specialists in San
Francisco & the surrounding areas. I was often tied up in my own chaotic world.
    One thing I did notice, however, was the amount of time Chris spent outside with his children.
I'd see Chris & Killian outside working on a blue truck they had - they'd be laughing & playing
around, listening to music. Huge smiles on their faces. Being silly & goofy chasing each other
around. Obviously enjoying each others company. Or, he was outside with Maura. Sometimes
I'd see them sitting & talking intently. Other times, walking, talking, & laughing. I remember
thinking that I hoped my girls had that kind of relationship & bond with their dad when they got
to be teens.
    I would also see Chris & his wife holding hands, walking their dog in the evenings. I
approached one night & that is where the friendship started.
    My friendship is primarily with Marie. As we were both home with our children & taking
care of medical issues while our husbands worked long hours. Based upon our hours & years of
visiting & talking & leaning on each other - I know their family values & they are friends that
have become family that I hold dear.
    We have not lived in the same city or even state since the military moved us in different
directions. But, we have maintained contact & a family closeness that in roughly 30 years as a
Coast Guard spouse I've found with very few people. I've seen their children grow up, serve in
the military, get married & have children. I've visited their home in North Carolina. I've
celebrated, by phone, Christopher's advancements over the years. I've cried with Marie several
times over the last year.
    When my own child ran away. The Hasson family was ready to start searching the roads.
They were willing to drop everything & come to me or start searching the highways. They were
ready to rally their other friends & family to help. These are the kind of people you want in your
life. In your circle. In your family. As part of your community.
    Christopher Hasson has served his country, in 3 different military fields, with passion. His
career has been stellar and advancements given with praise & high marks. He has seen & done
things with the military that most civilians cannot understand or grasp. And yet, he has remained
a dedicated, kind, loving father, husband, & friend.




                                                                                                  32
   I believe that Chris Hasson is human. He has good & not so good days like all of us. In my
heart of hearts I feel he is a good man. He is always striving to be the best person he can be.
   If there is anything else I can offer, I am here. Ready & willing. Please, do not hesitate to
reach out to me.
   Thank you for your time in reading this & getting to know who Christopher Hasson is to me.
And ultimately to those people around him.

Respectfully,

Ashley Cannon




                                                                                               33
The Honorable George. J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770
Dear Judge Hazel:
Your Honor;
My name is Marc Triglia. I am a fifty-three-year-old man who served as an active duty Coast Guardsman
for over twenty-four years and currently works and resides in Pennsylvania. During my military career, I
served in various locations and with many good men and women of different races, creeds, religions,
cultures, etc. Mr. Christopher Hasson is among the good servicemen I have had the blessing to serve with.
I am writing you in support of my friend and fellow serviceman Christopher P. Hasson. I am praying that
you will show leniency regarding his sentencing. Chris has his faults (as we all do), however, when
looking at core of this man, he is a good man.
I served with Chris during my last tour (2008-2010) in the Coast Guard, at Training Center Petaluma,
California. I got to know Chris and his wife Shannon Marie as their daughter Maura and my daughter
Victoria were school mates at Two Rock Elementary School. They had become best of friends. On
weekends, Maura would often stay at our home or Victoria would stay at Chris and Marie’s home on
base. What I saw in Chris and Marie was people that were different than me and my wife but similar in
some key areas. In particular, I sensed their value of family and they are good natured people. I believed
Chris and Marie were truly good people, and I still believe this today.
My Children and I practiced the sport of Jiu-Jitsu at a local school in Rohnert Park, California. Knowing
Chris had some interest, I invited Chris to join the school and train with us. Chris did so. Chris was
always easy going and respectful. He trained hard, and was always friendly. I retired from the Coast
Guard Dec 2010. As with several of my Coast Guard friends, when no longer stationed together or in the
same area, we still kept in touch.
Approximately a year ago, while watching the evening news, Jim Gardner (well respected and long-time
Philadelphia news anchor) announced “Breaking News” surrounding the arrest of a Coast Guard Officer.
I wondered who it could be and for what reason(s). Mr. Gardner mentioned Coast Guard Officer
Christopher Hasson. I figured it was someone with the same name?” when I saw the photo, I knew who I
was looking at and said to myself “No, what happened”? Mr. Gardner proceeded to announce Chris’
arrest and that authorities said Mr. Hasson was preparing to unleash an assault on a scale rarely seen in
this country. (implying, a big scale). I immediately had doubts. There were no follow-up reports. All I
knew was this characterization did not and does not align with Christopher Hasson.
Judge Hazel; I truly believe Chris Hasson is a good man. Chris is welcomed in my home. I say this to try
and emphasize my belief and trust that Chris, despite his faults, is a good man. I thank you for taking the
time to read my letter I ask and pray that you will consider leniency in his sentencing.
R/
Marc E. Triglia
U.S. Coast Guard CPO, Retired




                                                                                                             34
The Honorable George. J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770


Dear Honorable Judge Hazel,
My name is Janet Triglia and I met Chris Hasson in 2008 when his daughter and our daughter
became friends through school. The girls became very close and are still the best of friends
today. They spent most of their recreation time together at each other’s homes. My husband and
I felt very much at ease knowing that our daughter was spending time at the Hasson home. Chris
and his wife, Marie, immediately cared for our daughter as if she were one of their family. Their
children were the center of their lives.
Chris is a loyal man who loves and provides for his family. He has a great sense of humor and is
known to be the jokester of the family. He is humble, patient and easy-going. In times of strife,
he is the one who remains calm and level-headed.
He has spent his life committed to serving his country of which he is very proud. Chris Hasson
will always be welcome in our home.
It is my prayer that you provide Chris the chance to return to his family and have the opportunity
to meet and build a relationship with his grandson to continue to strengthen his core values of
love and provision for his family.
Respectfully,


Janet Triglia




                                                                                                 35
The Honorable George. J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770


Dear Judge Hazel,
I am writing this letter in support of Coast Guard serviceman, Christopher Hasson. My name is
Lucas Triglia and I am a family friend of the Hasson’s. I have known Chris and the Hasson’s
since the summer of 2008. My father was a member of the United States Coast Guard as well as
Chris and worked with Chris in Petaluma, California. I personally met Chris around August or
September when my sister began school in Petaluma with Chris’s daughter. Chris’s daughter and
my sister became and are still best friends, so naturally our families became friendly as well.
While stationed in California, Chris and his son joined a Jiu Jitsu dojo that my father and brother
also were a part of so our friendship was able to grow in training as well.
From what I know of Chris he has always been a good hearted, strong willed and level headed
man. At home I knew Chris to be a man driven by the love and happiness of his family. I
remember many times my sister would come home from the Hasson’s house laughing about
Chris acting like a little kid to make them laugh. To me Chris was always a laid back and humble
man. When Chris joined the Jiu Jitsu dojo it was a fun time. I remember him starting out as a
white belt with little skill of the art. At this time in life I was ages 15-16 so I was young and
energized and I would mess with Chris about how he would get so tired from training. He would
always laugh and brush it off. Chris was always humble and eager and willing to learn new
things. He was always willing to stop and take the time to listen and learn if being showed a new
technique, even in the middle of grappling! Over the 2 years of training, Chris never once
showed a side of aggression or anger. Chris was a friendly guy and had the respect of everyone
who trained at the dojo.
From my standpoint, Chris is a good man who strives for nothing but loyalty to his country and
his family. I have not spoken to Chris personally since his arrest, But I have spoken with his
family and was able to see his daughter. The whole arrest has left the family broken hearted and
life will not be the same without him. The Hasson’s are a very strong family and to see them all
in heartache shows just how much they need Chris and just how much happiness and love this
father and husband brings to the family.
Respectfully,
-Lucas Triglia




                                                                                                 36
The Honorable George. J. Hazel
United States District Judge
c/o Liz Oyer
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770


Dear Judge Hazel,
         My name is Victoria Triglia and I have known Christopher Hasson since I was in the 6th
grade with his daughter, Maura. At the time, I saw him as funny, strong, and caring as a provider
for his family; always pushing us to educate ourselves, follow passions, and be creative. Even
now he shows excitement for me as I explore the field of Biotechnology.
        Throughout the years there have been many struggles that Maura and I have gone through
as teens and young adults and he has shown himself to be so much more; a protector of his
country and his family. Even during times when he didn’t understand or agree with the
situations, he did his best to be an honest and loving father. Through boyfriends and teenage
shenanigans, he was always there to give a hug or advice when needed, sprinkled with his usual
sense of humor. In the household he has always provided comfort in times of chaos, whether it
was stress from school, relationships or disagreements. Christopher has been a significant point
of stability for Maura and through this relationship I have seen so much compassion and genuine
kindness from this man.
        It is with a heavy heart that I write this letter as it is hard to imagine him away from his
family who he cherishes. I hope he will be met with some understanding by the court and will be
seen as the loving father, grandfather, son, husband, and soldier that he is. Thank you for taking
the time to consider these words from someone who knows and loves and respects Mr. Hasson
and his family.
Respectfully,


-Victoria Triglia




                                                                                                  37
38
39
40
41
To whom it may concern,

I am writing today to attest to the fine and upstanding character of
Christopher Hasson.

I first met Chris and his wife Shannon Marie Hasson in 2001 when Marie and I
were working together in a grooming shop (The Barking Lot, Las Vegas, NV). I
spend a lot of time with them, we have children the same age, we spent
holidays and weekends in each others company. I can say without a doubt
that Chris is one of the best people I have ever met. He would do anything for
anyone, and I've seen him do it! He is a quiet but funny guy with a heart of
gold. My children spent weekend with Chris and Marie and they were both a
great influence upon them. He is a hard working man who has given his heart
and soul to his country and done so with great humility. We have continued to
remain close friends even though Chris's job took the family away from the
Las Vegas area. I cannot tell you enough good about him. Just know that he is
loved, and that there is never one doubt about his integrity or honorbleness.

Thank you

Kelly Elgas




                                                                            42
